Citation Nr: 1451005	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating for residuals of Osgood Schlatter's disease of the right knee in excess of 10 percent. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability as secondary to the right knee disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability as secondary to a right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for a right shoulder disability. 

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a skin disability.

8.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant (the Veteran) is represented by: Douglass E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from April 1984 to June 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Atlanta, Georgia, dated in November 2008 and April 2014.

In November 2012, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2014 rating decision, the RO denied claims of entitlement to service connection for a skin disability, an acquired psychiatric disability, and bilateral shoulder disabilities.  In June 2014, the Veteran's notice of disagreement was received.  A statement of the case has not been prepared regarding those issues.  

The receipt of a notice of disagreement confers jurisdiction upon the Board for the purpose of ensuring that the Veteran has an opportunity to perfect an appeal.  Accordingly, where a notice of disagreement is filed, but a statement of the case has not been sent to a claimant, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2014); Manlincon v. West, 12 Vet. App. 238 (1999).

In its denial of an increased rating for the service-connected right knee disability, and the secondary service connection claim for the left knee disability, the RO specified that the Veteran had failed to report for a scheduled VA examination in March 2012 and had not shown good cause for this failure.  At the November 2012 Board hearing, the Veteran testified that he was homeless at the time of the scheduled examinations and did not in fact receive notice of the examinations.  He testified that he is now living at a fixed address, which is the address currently of record with VA, and that he would appear for VA examinations if scheduled.  

The Board finds that good cause has been shown for the Veteran's failure to appear for the scheduled VA examinations and that another attempt should be made to provide the examinations.  

While the Veteran has submitted copies of his disability determination from the Social Security Administration, it is unclear whether all pertinent records from that agency have been obtained.  These records should be requested through official sources.  

As it is unclear what additional evidence might be received on remand, the Board defers a decision as to whether reopening is warranted for either service connection issue.  

The separate issue of entitlement to TDIU is inextricably intertwined the remanded issues, and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case pertaining to the issues denied in the March 2014 rating decision, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2014).  

2.  Ensure that all pertinent records are obtained from the Social Security Administration regarding the Veteran's receipt of disability benefits.  

3.  Make another attempt to provide the examination or examinations originally scheduled for March 2012.  Include copies of any notices provided to the Veteran in the claims file.  

4.  Readjudicate the remanded claims of entitlement to an increased rating for the right knee, whether new and material evidence has been received to reopen service connection for claimed disabilities of the back and left knee, and entitlement to TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  Those issues should then be returned to the Board for further consideration, if otherwise in order.  

If, and only if, the Veteran perfects an appeal as to any the issues denied in the March 2014 rating decision, those issues must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


